 



GENERAL RELEASE AND SEVERANCE AGREEMENT

 

This General Release and Severance Agreement (the “Agreement”), dated as of
March 14, 2014, is made and entered into by and between James Sapirstein and
Alliqua, Inc. along with any of its parents, predecessors, successors,
subsidiaries, affiliates or related companies (collectively “Alliqua”).

 

For good and valuable consideration, receipt of which is hereby acknowledged, in
order to effect a mutually satisfactory and amicable separation of employment
from Alliqua and to resolve and settle finally, fully and completely all matters
and disputes that now or may exist between them, as set forth below, James
Sapirstein and Alliqua agree as follows:

 

1. Parties and Status. The parties to this Agreement are James Sapirstein, his
heirs, representatives, successors and assigns (collectively “Employee”), and
Alliqua.

 

2. Separation from Employment. Effective March 14, 2014 (“Separation Date”),
Employee’s employment with Alliqua ceased and he has relinquished all positions,
offices, and authority with Alliqua. Employee acknowledges and agrees, except
for the payments described hereunder, Employee has no rights to any other wages
and other compensation or remuneration of any kind due or owed from Alliqua,
including, but not limited, to all wages, reimbursements, bonuses, advances,
vacation pay, severance pay, vested or unvested equity or stock options, awards,
and any other incentive-based compensation or benefits to which Employee was or
may become entitled or eligible.

 

3. Employment Agreement. The employment agreement between the parties dated
September 28, 2012, as amended by the First Amendment to Executive Employment
Agreement dated February 4, 2013 (together the “Employment Agreement”) shall
terminate forever and no party shall have any further obligation or liability
thereunder, except that Employee acknowledges and agrees that Section 6
CONFIDENTIAL INFORMATION (including, without limitation, Confidential
Information, Disclosure of Confidential Information and Return of Information)
and Section 7 RESTRICTIVE COVENANTS (including, without limitation,
Non-Solicitation and Non-Disparagement) of the Employment Agreement, and all
provisions thereunder, shall remain in full force and effect in accordance with
their terms.

 

4. Severance Package. In consideration of this Agreement and the release herein,
and his compliance with his obligations hereunder, Alliqua will provide Employee
with the following: (i) a lump-sum payment in the amount of $210,000, less any
applicable taxes and other withholdings, payable within fourteen (14) business
days from the Effective Date of this Agreement; (ii) severance payments, in an
amount equal to his base salary for six (6) months (the “Severance Period”),
less any applicable taxes and other withholdings, to be paid in accordance with
Alliqua’s standard payroll practices, commencing on the 60th day following the
Separation Date (but shall include all installment amounts that would have been
paid during that period); (iii) during the Severance Period, continued
healthcare coverage under Alliqua’s group health plan should Employee choose to
elect coverage through the Consolidated Omnibus Budget Reconciliation Act of
1985 (COBRA), at the same cost imposed on active employees of the Company; and
(iv) all outstanding stock options and restricted stock unit awards granted to
Employee shall be fully and immediately vested, and the stock options shall
remain exercisable for two (2) years following the Separation Date.

 



1 of 4

 

 

5. Transition Services. Employee agrees to cooperate with Alliqua and perform
such services as Alliqua may request relating to the transition of his
responsibilities and Alliqua’s matters, files and materials.

 

6. Release of Claims. For and in consideration of the right to receive the
consideration described in Section 4 of this Agreement, Employee fully and
irrevocably releases and discharges Alliqua, including all of its affiliates,
parent companies, subsidiary companies, employees, owners, directors, officers,
principals, agents, insurers, and attorneys from any and all claims arising or
existing on, or at any time prior to, the date this Agreement is signed by
Employee. Such released claims include, without limitation, claims relating to
or arising out of: (i) Employee’s hiring, compensation, benefits and employment
with Alliqua, (ii) Employee’s separation from employment with Alliqua, and (iii)
all claims known or unknown or which could or have been asserted by Employee
against Alliqua, at law or in equity, or sounding in contract (express or
implied) or tort, including claims arising under any federal, state, or local
laws of any jurisdiction that prohibit age, sex, race, national origin, color,
disability, religion, veteran, military status, pregnancy, sexual orientation,
or any other form of discrimination, harassment, or retaliation, including,
without limitation, age discrimination claims under the Age Discrimination in
Employment Act; the Americans with Disabilities Act; claims under Title VII of
the Civil Rights Act of 1964; the Rehabilitation Act; the Equal Pay Act; the
Family and Medical Leave Act, 42 U.S.C. §1981; the Civil Rights Act of 1991; the
Civil Rights Act of 1866 and/or 1871; the Sarbanes Oxley Act; the Employee
Polygraph Protection Act; the Uniform Services and Employment and Re-Employment
Rights Act; the Worker Adjustment Retraining Notification Act; the National
Labor Relations Act and the Labor Management Relations Act; the New York State
and City Human Rights Laws and any other similar or equivalent state laws; the
Pennsylvania Human Relations Act, and any other similar or equivalent state
laws; the New Jersey Law Against Discrimination, the New Jersey Conscientious
Employee Protection Act, and any other similar or equivalent state laws; and any
other federal, state, local, municipal or common law whistleblower protection
claim, discrimination or anti-retaliation statute or ordinance; claims arising
under the Employee Retirement Income Security Act; claims arising under the Fair
Labor Standards Act; or any other statutory, contractual or common law claims.
Employee does not release Employee’s right to enforce the terms of this
Agreement.

 

7. Indemnification. Alliqua agrees to indemnify and hold harmless Employee in
the manner, and to the extent, required by law, plan or policy.

 

8. Review and Consultation.  Employee acknowledges that: (a) this Agreement is
written in terms and sets forth conditions in a manner which he understands; (b)
he has carefully read and understands all of the terms and conditions of this
Agreement; (c) he agrees with the terms and conditions of this Agreement; and
(d) he enters into this Agreement knowingly and voluntarily.  Employee
acknowledges that he does not waive rights or claims that may arise after the
date this Agreement is executed, that he has been given twenty-one (21) days
from receipt of this Agreement in which to consider whether he wanted to sign
it, that any modifications, material or otherwise made to this Agreement do not
restart or affect in any manner the original twenty-one (21) day consideration
period, and that Alliqua advises Employee to consult with an attorney before he
signs this Agreement.  Alliqua agrees, and Employee represents that he
understands, that he may revoke his acceptance of this Agreement at any time for
seven (7) days following his execution of the Agreement and must provide notice
of such revocation by giving written notice to Alliqua, through its counsel
Jason Habinsky, Esq. of Haynes and Boone, LLP.  If not revoked by written notice
received on or before the eighth (8th) day following the date of his execution
of the Agreement, this Agreement shall be deemed to have become enforceable and
on such eighth (8th) day (the “Effective Date”).

 



2 of 4

 

 

9. Confidentiality. Employee agrees that he will keep both the fact of this
Agreement and the terms of this Agreement confidential, and will not disclose
the fact of this Agreement or the terms of this Agreement to anyone other than
the Employee's spouse/registered domestic partner, attorney or accountant/tax
advisor, unless otherwise required to under applicable law or regulation after
providing reasonable notice in writing to Alliqua and a reasonable opportunity
to challenge any such disclosure.

 

10. Intellectual Property. For the avoidance of any doubt, Employee acknowledges
that all writings, inventions, discoveries, and work product of any nature
prepared by him individually or jointly within the scope of his employment with
Alliqua (“Intellectual Property”) shall be the sole and exclusive property of
Alliqua and/or shall otherwise be assigned by Employee to Alliqua.  Employee
agrees that he shall return all such Intellectual Property to Alliqua and shall
further agree to execute and deliver any documents and instruments requested by
Alliqua to enforce any such rights.

 

11. Non-Disparagement. Employee agrees that Alliqua’s goodwill and reputation
are assets of great value to Alliqua and its affiliates which were obtained
through great costs, time and effort. Therefore, Alliqua agrees that after the
termination of his employment, he shall not in any way, directly or indirectly,
whether oral, written or electronic, disparage, libel or defame Alliqua, its
beneficial owners or its affiliates, their respective business or business
practices, products or services, or employees. Alliqua agrees that it will not
knowingly authorize any director, officer or employee to make any statements at
any time, whether oral, written or electronic, which disparage, libel or defame
Employee.

 

12. Governing Law/Venue. The parties agree that the Agreement shall be governed
by and construed under the laws of the State of New York. In the event of any
dispute regarding this Agreement or Employee’s employment, the parties hereby
irrevocably agree to submit to the federal and state courts situated in New
York, New York, and Employee agrees that he shall not challenge personal or
subject matter jurisdiction in such courts.

 

13. Voluntary. This Agreement is executed voluntarily and without any duress or
undue influence on the part or behalf of the Parties hereto. The Parties
acknowledge that they have had ample opportunity to have this Agreement reviewed
by the counsel of their choice.

 

14. Acknowledgment. Employee acknowledges and agrees that the severance payments
and other consideration provided herein are consideration to which Employee is
not otherwise entitled except pursuant to the terms of this Agreement, and are
being provided in exchange for Employee’s compliance with his obligations set
forth hereunder.

 



3 of 4

 

 

15. No Admission of Liability. This Agreement shall not in any way be construed
as an admission by Alliqua of any acts of wrongdoing or violation of any
statute, law or legal right.

 

16. Sole Agreement and Severability. Except as set forth herein, this Agreement
is the sole, entire and complete agreement of the parties relating in any way to
the subject matter hereof. No statements, promises or representations have been
made by any party to any other party, or relied upon, and no consideration has
been offered, promised, expected or held out other than as expressly set forth
herein, provided only that the release of claims in any prior agreement or
release shall remain in full force and effect. The covenants contained in this
Agreement are intended by the parties hereto as separate and divisible
provisions, and in the event that any or all of the covenants expressed herein
shall be determined by a court of competent jurisdiction to be invalid or
unenforceable, the remaining parts, terms or provisions of this Agreement shall
not be affected and such provisions shall remain in full force and effect.

 

PLEASE READ CAREFULLY. THIS GENERAL RELEASE AND SEVERANCE AGREEMENT INCLUDES A
RELEASE OF ANY AND ALL CLAIMS, KNOWN OR UNKNOWN, AGAINST ALLIQUA.

  



ALLIQUA, INC.   JAMES SAPIRSTEIN           By: /s/Brian Posner   /s/ James
Sapirstein           Title: Chief Financial Officer   Date: March 14, 2014      
    Date: March 14, 2014      

 

 

 



4 of 4

